13-1252
     Morales Mejia v. Lynch
                                                                                      BIA
                                                                              A029 728 460


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
 ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
 DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
 ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
 ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 9th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            BARRINGTON D. PARKER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   DOLORES OSWALDO MORALES MEJIA,
14            Petitioner,
15
16                       v.                                     13-1252
17                                                              NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Rahul Chakravartty, Bridgeport, CT.
24
25   FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
26                                    General, Francis W. Fraser, Senior
27                                    Litigation Counsel, Dawn S. Conrad,
28                                    Trial Attorney, Office of Immigration
29                                    Litigation, United States Department
30                                    of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Dolores Oswaldo Morales Mejia, a native and

 6   citizen of Honduras, seeks review of a March 14, 2013,

 7   decision of the BIA denying his motion to reopen.   In re

 8   Morales Mejia, No. A029 728 460 (B.I.A. Mar. 14, 2013).      We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, remaining “mindful that motions to

13   reopen are ‘disfavored.’”   Ali v. Gonzales, 448 F.3d 515,

14   517 (2d Cir. 2006) (quoting INS v. Doherty, 502 U.S. 314,

15   322-23 (1992)); Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.

16   2005) (per curiam).

17       The BIA did not abuse its discretion in denying

18   reopening because Morales failed to submit an application

19   for relief with his motion, as required under the

20   regulations.   8 C.F.R. § 1003.2(c)(1).

21

22


                                   2
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6




                                 3